Citation Nr: 1609764	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  06-26 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for chronic right hand frostbite residuals. 

2.  Entitlement to service connection for a neurological disorder of the upper extremities. 

3.  Entitlement to service connection for chronic hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had honorable active service from September 1962 to September 1965.  He had additional active service from September 1965 to April 1971 from which he received a discharge under conditions other than honorable. 

This matter came before the Board of Veterans' Appeals on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In August 2010, the Board remanded the Veteran's appeal to the RO for additional development.  

The Veteran died in February 2011.  The appellant in this case is the Veteran's surviving spouse who has been properly substituted for the Veteran in accordance with the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C. § 5121A allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008); 38 C.F.R. § 3.1010) (2015).  Under this statute, an eligible person may process any pending claims to completion following the death of a veteran.  Such request must be filed not later than one year after the date of the Veteran's death and, as provided for in the provision, a person eligible for this substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ." Id.; 38 U.S.C.A. § 5121A (West 2014).  In April 2011, less than one year from the Veteran's death in February 2011, the appellant, the Veteran's widow, requested that she be substituted into the Veteran's claims pursuant to the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat 4145, 4151, (2008) (codified at 38 U.S.C.A. § 5121A).  The Board dismissed the Veteran's appeal in September 2012 due to his death.  In an October 2014 letter to the appellant, the RO accepted the appellant's request to act as a substitute on behalf of the Veteran for this appeal, which was pending at the time of his death.  Thereafter, in November 2014, the Board remanded the claims again.

The Veteran's claim on appeal was originally characterized as a claim of service connection for peripheral neuropathy of the hands.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The medical evidence of record reveals that the Veteran was treated for numbness in his upper extremities, residuals from cerebrovascular accidents, diabetic neuropathy, and Parkinson's disease.  Given the foregoing, the Veteran's claim is not limited solely to peripheral neuropathy; rather, the claim is properly characterized as a claim for a neurological disorder of the upper extremities.

The issue of entitlement to service connection for chronic right hand frostbite residuals is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2004 administrative decision, the AOJ determined that the Veteran's discharge under conditions other than honorable for the period of service from September 1965 to April 1971 is a bar to VA benefits. 

2.  Though the Veteran had service in Vietnam during the requisite period, i.e., from June 1967 to September 1968 and from August 1969 to August 1970, his discharge under conditions other than honorable for such period of service is a bar to VA benefits; as such, service connection on the basis of a presumption of exposure to herbicides is precluded as a matter of law.  

3.  A neurological disorder of the upper extremities is not shown to be causally or etiologically related to any disease, injury, or incident during the Veteran's period of honorable service, and did not manifest within one year of his discharge from such period of service.

4.  Hepatitis C is not shown to be causally or etiologically related to any disease, injury, or incident during the Veteran's period of honorable service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a neurological disorder of the upper extremities have not been met.  38 U.S.C.A §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for establishing service connection for hepatitis C have not been met.  38 U.S.C.A §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2004 letter, sent prior to the initial unfavorable decision issued in May 2004, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  The Board observes that the neither the Veteran nor the appellant was provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  However, the Board finds no prejudice in proceeding with a decision regarding the Veteran's service connection claims.  In this regard, as the Board concludes herein that the preponderance of the evidence is against the Veteran's claims, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.  Therefore, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In the instant case, the Veteran's service and personnel records, post-service VA and private treatment records, and Social Security Administration (SSA) records have been obtained and considered.  Neither the Veteran nor the appellant have identified any additional, outstanding records that have not been requested or obtained.  

VA also obtained a medical opinion addressing the nature and etiology of the Veteran's neurological disorder of the upper extremities in August 2015.  The Board finds that such VA opinion is adequate to decide the issue as it is predicated on a review of the record, to include the Veteran's service treatment records and his post-service medical history.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion regarding the issue decided herein has been met.  

The Board notes that a VA medical opinion has not been obtained with respect to the Veteran's claimed hepatitis C.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In the instant case, the Board finds that a VA opinion is not necessary in the claim of entitlement to service connection for hepatitis C.  Specifically, as will be discussed below, the evidence demonstrates that the Veteran's hepatitis C risk factors were all related to his second period of service that has been determined to be a bar to VA benefits and there is no indication that his hepatitis is otherwise related to his period of honorable service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Therefore, the Board finds that a VA opinion is not necessary to decide the claim.  

The Board further finds that there was substantial compliance with the August 2010 and November 2014 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).

In August 2010, the case was remanded in order to obtain outstanding SSA records.  Subsequently, such were obtained.  Additionally, in November 2014, the matter was remanded in order to obtain a VA opinion regarding the etiology of the Veteran's neurological disorder of the upper extremities, which was obtained in August 2015, and readjudicate the issues in a supplemental statement of the case that included consideration of the evidence received since the issuance of the July 2006 statement of the case, which was accomplished in September 2015.  Accordingly, the Board finds that there has been substantial compliance with the Board's August 2010 and November 2014 remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claims.

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board observes that, in a February 2004 administrative decision, the AOJ determined that the Veteran's discharge under conditions other than honorable for the period of service from September 1965 to April 1971 is a bar to VA benefits.  Consequently, service connection may only be awarded for disabilities incurred in or otherwise related to his honorable period of service from September 1962 to September 1965.

Neurological Disorder of the Upper Extremities

Regarding his neurological disorder of the upper extremities, the Veteran contended that the disorder was due to his exposure to the cold while on active duty and stationed at Fort Wainwright, Alaska.  (See July 2006 VA Form 9.)

The Veteran's service treatment records are silent as to any complaints or treatment for a neurological disorder.  While the Veteran was treated for frostbite during his honorable period of service, no neurological complaints or symptomatology related to a neurological disorder were noted.  

VA treatment records indicate that the Veteran suffered several strokes and was diagnosed with Parkinson disease before his death.  A VA treatment record from September 2003 indicated that the Veteran did not have a significant extremity weakness or neurological deficits.  A June 2005 VA treatment record indicates that the Veteran had suffered two strokes by that time.  There was no indication that the strokes were related to service or that the Veteran had peripheral neuropathy as a result of the cerebrovascular events.  In fact, another June 2005 record indicates that the Veteran's history of cerebrovascular events was due to his high blood pressure.   In May 2005, a treatment note indicates that the Veteran was provided a provisional diagnosis of diabetic neuropathies.  

In November 2014, the Board remanded the claim to obtain a VA opinion concerning whether the Veteran had any disorders of his upper extremities, to include a neurological disorder, and if so, whether it is at least as likely as not that the diagnosed disorder had its clinical onset during the Veteran's honorable period of service, or is otherwise related to the period of honorable service.  

The opinion was provided in August 2015.  The examiner reviewed the available records, to include the Veteran's VBMS file, service treatment records, and VA treatment records.  The examiner stated that the Veteran had a neurological disorder of his upper extremities diagnosed as Parkinson's disease and a stroke with mild left hemiparesis, per a neurologist note dated in February 2007.  However, the examiner opined that it is less likely as not that the diagnosed disorders had an onset during service, or that they were otherwise related to any in-service disease, event, or injury.  By way of rationale, the examiner explained that there was no evidence after discharge that the Veteran had any significant residuals related to a cold injury beside the mild, intermittent, burning pain noted on examination in June 2006.  In this regard, the Board notes that such examination only diagnosed a cold injury to the left hand.  The examiner noted that the Veteran's separation physical was negative for any significant neurological deficits.  Finally, the examiner opined that the Veteran's Parkinson's and stroke are not caused by previous cold injuries.  

The Board acknowledges that the records show that the Veteran suffered from several strokes and had Parkinson's disease before he died.  Here, the August 2015 VA opinion is highly probative to the questions at hand.  The medical opinion relied on a complete and thorough review of the Veteran's record, to include the Veteran's entire service treatment records and claims file.  The report was the product of a thorough review of the pertinent evidence.  Additionally, the examiner provided a thorough rationale to support his opinion that the Veteran's neurological disorder is not etiologically related to the Veteran's period of honorable service, to include his exposure to frostbite therein.  It is clear that the examiner took all relevant factors in giving his opinion.  Thus, given the thoroughness of the examination and opinion provided by this examiner, the opinion is accorded great probative weight.  Nieves-Rodriguez, supra; Stefl, supra.

The Board notes that the Veteran and the appellant claimed that his neurological disorder was related to his period of active service.  While the Veteran and appellant are competent to describe his symptoms, it is well established that lay persons without medical training, such as the Veteran and appellate, are not competent to opine on complex medical matters requiring medical expertise, such as the diagnosis of a neurological disorder, and the etiology thereof.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, medical testing and expertise is required to determine the diagnosis and etiology of symptoms related to a neurological disorder.  The Veteran and appellant are not shown to have medical expertise to render a competent medical opinion as to the diagnosis of a neurological disorder.  Thus, the persuasive value of the lay contentions is low because the overall factual picture is complex.  The Board concludes that the Veteran's and appellant's opinions in this regard is not competent and therefore is not probative of whether he had a neurological disorder related to his period of honorable service, to include his exposure to frostbite therein.

The Board also recognizes that early onset peripheral neuropathy and Parkinson's disease are presumptive diseases related to herbicide exposure under 38 C.F.R. 
§ 3.309(e).  For purposes of service connection for a disability or death resulting from exposure to a herbicide agent, including a presumption of service connection, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, absent affirmative evidence to the contrary.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

In this case, while the Veteran has verified Vietnam service during the requisite period, i.e., from June 1967 to September 1968 and from August 1969 to August 1970, the period of service during which he served in Vietnam was determined to be other than honorable, as discussed above.  As such, he is not entitled to VA benefits for that period of service.  The Veteran did not serve in Vietnam during his honorable period of service, from September 1962 to September 1965.  As such, he is not entitled to the presumption under 38 C.F.R. § 3.309(e).  

Furthermore, there is no indication that the Veteran's Parkinson's disease and a stroke with mild left hemiparesis manifested during service or within one year of his discharge from his period of honorable service.  Rather, they were diagnosed many years after his separation from military service and there has been no allegation of a continuity of symptomatology as referable to Parkinson's disease or a stroke.  Therefore, presumptive service connection for an organic disease of the nervous system is not warranted.

In sum, the Board finds that a neurological disorder of the upper extremities is not shown to be causally or etiologically related to any disease, injury, or incident during the Veteran's period of honorable service, and did not manifest within one year of his discharge from such period of service.  Consequently, service connection for such disorder is not warranted.

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for a neurological disorder of the upper extremities.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Hepatitis C

The Veteran was seeking service connection for hepatitis C on the basis that he developed the condition secondary to his exposure to drinking water in Vietnam.  (See October 2003 claim).  

VA Fast Letter 04-13, June 29, 2004, which addresses claims for service connection for hepatitis C indicates key points including the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another key point noted is the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  The Fast Letter indicated that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and IV drug use. 

Generally, VA law and regulations preclude granting service connection for a disability that originated due to substance abuse, as this is deemed to constitute willful misconduct on the part of the claimant.  See 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. §§ 3.1(m), 3.301(d).  See also VAOPGCPREC 7-99, 64 Fed. Reg. 52, 375 (June 9, 1999).  There is a limited exception to this doctrine when there is "clear medical evidence" establishing that a claimed condition involving alcohol or drug abuse was acquired secondary to a service-connected disability, itself not due to willful misconduct.  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  The Veteran has not asserted that he used intravenous drugs as the result of a service-connected disability.  Therefore the exception does not apply in this case.

As an initial matter, the record reflects that the Veteran had a current diagnosis of hepatitis C prior to his death.  In this regard, VA treatment records show that the Veteran was diagnosed with hepatitis C; specifically a diagnosis was apparently provided in June 2003.  The Veteran was provided a VA examination for an unrelated claim in March 2004.  At that time, a history of hepatitis C during his service was noted.  No sequelae or current symptoms were noted.  

However, the record clearly indicates that the Veteran's hepatitis C was incurred in his period of service that has previously been determined to be a bar to VA benefits and was a result of willful misconduct.  Specifically, the Veteran's records indicate that there was a history of hepatitis from 1969 associated with shooting opium that was noted in a January 1971 treatment record.  Another record, the date of which is obscured, noted a history of hepatitis dating back to 1967.  An additional record from February 1971 indicates that the Veteran had a history of intravenous use of opiates.  The Board notes that the Veteran's period of service from September 1965 to April 1971 was determined to be other than honorable, and any indication that the Veteran's risk factor occurred during that time does not provide a basis for service connection.  

The evidence does not show, and it is not contended, that the Veteran's hepatitis is related to his period of honorable service.  In this regard, the service treatment records from such period show no complaint of, or treatment for, hepatitis C.  Therefore, the Board finds that hepatitis C is not shown to be causally or etiologically related to any disease, injury, or incident during the Veteran's period of honorable service.  Consequently, service connection for such disorder must be denied.
 
In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for hepatitis C.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a neurological disorder of the upper extremities is denied.

Service connection for hepatitis C is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's remaining claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The appellant is seeking service connection for residuals of frostbite on the Veteran's right hand.  The Board notes that, before his death, the Veteran sought and was granted service connection for residuals of frost bite on his left hand.  He was assigned a 10 percent rating, effective October 28, 2003.  

The Veteran stated that he felt he was entitled to service connection for cold injury residuals of the right upper extremity due to exposure to cold he experienced during his time stationed at Fort Wainwright, Alaska.  He indicated that he was suffering from the same symptoms in his right upper extremity has he was experiencing in his left upper extremity.  (See July 2006 VA Form 9.) 

Service treatment records show that the June 1964 reenlistment examination noted a history of illness or injury due to frostbite; the clinical examination was normal with no problems with the extremities noted.  

A VA examination was provided in June 2006.  At that time, the Veteran reported pain of the left hand, which he stated onset in 1964.  The Veteran indicated that the skin on his hands turned black and that he was treated at the infirmary, where they removed the dead skin.  The Veteran reported that the symptoms were stable and he denied having sought treatment since service.  The examiner noted that debridement of the necrotic skin was performed on the left hand.  The Veteran reported that he also had cold injury to both of his feet, and stated that the skin on his feet turned black also.  On examination, mild weakness was noted in the left hand; no mention of the right hand was made.  The Veteran's radial pulse on the right was normal, and his dorsalis pedis pulse and his posterior tibial pulse were decreased.  The examiner diagnosed cold injury residuals of the left hand; no complaints or diagnoses were made concerning the right hand.  

The Veteran's VA treatment records show that the Veteran complained intermittently of symptoms related to his right hand.  Records dating back to 2003 were reviewed with no finding of these complaints.  In December 2003, the Veteran complained of minimal right hand numbness.  In February 2004, as he was discharged from a hospital stay, the Veteran complained of right hand numbness.  March 2004, there was an indication that the Veteran's left hand strength was reduced, as compared with the Veteran's right hand.  In February 2005, it was noted that the Veteran had a stroke that caused right body involvement.  

The Board recognizes that the August 2015 the examiner explained that there was no evidence after discharge that the Veteran had any significant residuals related to a cold injury beside the mild, intermittent, burning pain noted on examination in June 2006.  However, the Board finds that the examiner's opinion as it relates to the claim regarding frost bite residuals is inadequate.  The examiner did not address the lay statements and medical evidence addressed above.  

In this case, the Veteran provided competent and credible evidence that, regarding the residuals of frostbite, he experienced similar sensations in his right hand as he did his left.  Furthermore, there is evidence that he suffered frostbite in service and medical evidence that he experienced numbness in his right upper extremity.  In light of the lack of acknowledgement of the Veteran's complaints, the Board finds that an addendum opinion is required to determine the etiology of his claimed right hand frost bite residuals.  Given this information, the Board finds that a VA opinion is required to determine whether the Veteran has residuals of frostbite of the right hand related to his period of honorable service from September 1962 to September 1965, to include the documented frost bite he suffered therein.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum from a qualified VA examiner.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished. 

After review, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's has residuals of frostbite of the right hand related to his period of honorable service from September 1962 to September 1965, to include the documented frostbite that he incurred therein.  

The examiner is asked to specifically address the medical evidence and the lay evidence submitted by the Veteran, to include his statements and contentions, as discussed above.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


